Citation Nr: 0704927	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-37 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration claimed as secondary to service-connected 
chronic bilateral conjunctivitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic bilateral conjunctivitis.

3.  Entitlement to a compensable evaluation for service-
connected bilateral defective vision secondary to corneal 
opacities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision by which the RO denied the 
benefits sought herein.  

In February 2007, the Board granted the veteran's motion to 
have his case advanced on the Board's docket due to good 
cause shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2006).  


FINDINGS OF FACT

1.  Macular degeneration is not shown to be related to the 
veteran's active duty service or to be the proximate result 
of a service-connected disability.

2.  The veteran's service-connected bilateral chronic 
conjunctivitis is manifested by no active symptomatology and 
normal conjunctiva.

3.  The veteran's worsening vision is not due to his service-
connected bilateral defective vision secondary to corneal 
opacities.


CONCLUSIONS OF LAW

1.  Macular degeneration was not incurred in or as a result 
of the veteran's active duty service and it is not due to a 
service-connected disability.  38 U.S.C.A. §§  1110, 5107 
(2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
bilateral chronic conjunctivitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.84a, Diagnostic Code 6018 (2006).

3.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
bilateral defective vision secondary to corneal opacities 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.84a, Diagnostic Code 6099-
6079 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in July 2004, March 2005, and March 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims and to submit any relevant evidence in his 
possession.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  Via the March 2006 letter, the RO notified 
the veteran of disability ratings and effective dated as 
applicable and as mandated by the Court in Dingess/Hartman.  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are identified post-service medical records.  The record also 
contains relevant VA medical examination reports completed in 
furtherance of the veteran's claims.  The veteran has pointed 
to no additional relevant medical treatment records other 
than those contained in the claims file.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  When the positive and 
negative evidence as to a claim is in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the claimant prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Service Connection 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran alleges that his macular degenerative is 
secondary to his service-connected bilateral chronic 
conjunctivitis.  Of course, he is not shown to be competent 
to render medical opinions upon which the Board may rely.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The competent medical evidence does not support the veteran's 
assertions.  The service medical records reflect eye injuries 
but not macular degeneration.  

An August 2004 letter from R.C. Bilchik, M.D. indicates that 
he began treating the veteran in January 1999, when the 
veteran presented with macular degeneration.  

On March 2005 VA eye examination, the examiner diagnosed 
vision loss secondary to age-related maculopathy.

In a December 2005 VA visual examination report, the examiner 
noted that the veteran's macular degeneration was age 
related.

It appears that the veteran began to suffer from macular 
degeneration by 1999, although the date of onset is not 
evident from the record.  However, because macular 
degeneration is not noted before 1999, the Board concludes 
that it had its onset well after separation from service in 
September 1945.  Because macular degeneration is not 
etiologically related to service and has been found to be age 
related, service connection for it must be denied.  38 C.F.R. 
§ 3.303.

The veteran contends that his macular degeneration is due to 
his service-connected chronic bilateral conjunctivitis.  The 
facts do not support those assertion, as a VA examiner 
concluded that the veteran's macular degeneration was caused 
by age.  As well, as outlined below, the veteran does not 
suffer from conjunctivitis.  Because macular degeneration is 
not shown to have resulted from a service-connected 
disability, service connection for macular degeneration on a 
secondary basis is denied.  38 C.F.R. § 3.310. 

The Board recognizes the veteran's beliefs regarding the 
cause of his macular degeneration.  The Board cannot credit 
these assertions because the veteran is not shown to be 
competent to render medical opinions upon which the Board may 
rely.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to comprehensive VA 
eye examinations in 2005, VA examiners opined that the 
veteran's macular degeneration was unrelated to service.  
There is no competent medical evidence to the contrary.  As 
the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

In a September 2000 statement, D. Burgess, M.D. indicated 
that the veteran complained of a two-year history of 
decreasing vision in the left eye.  On examination, vision 
was 20/40-1 on the right and 20/60-1 on the left.  
Intraocular pressure was 13 on the right and 11 on the left.  
A slit lamp examination of the right eye reflected a cornea 
with subepithelial scarring temporally, and the lens showed 
moderate nuclear sclerosis.  The optic nerve was healthy.  
The arterial tree was narrowed with some crossing changes.  
The periphery showed extensive pigmentary degeneration, and 
the macular zone indicated prominent islands of geographic 
atrophy of the retinal pigment epithelium (RPE) without fluid 
or blood.  Views of the left eye showed a cornea with 
prominent swirls of the epithelium.  The anterior chamber was 
deep and clear, and there was moderate nuclear sclerosis.  
Dr. Burgess assessed a degenerative lesion in close proximity 
to the fovea in the left eye.

In a November 2000 statement, Dr. Burgess indicated that 
visual acuity was 20/40 in the right eye and 20/60 in the 
left.  There was an old corneal change in the right eye as 
well as nuclear sclerosis.  There was extensive geographic 
atrophy on the right.  Examination of the left eye revealed 
moderate nuclear sclerosis with no progression.  Fundus 
examination showed mottled areas of RPE change with 
irregularity and clumping but no fluid or blood.  

In an August 2004 statement, Dr. Bilchik indicated that the 
veteran's right eye vision was 20/400 and left eye vision was 
20/200 due to atrophy of the macula.  Dr. Bilchik also noted 
shrapnel in the subconjunctival space nasally in the right 
eye, mild cataracts, and mild corneal dystrophy.

On March 2005 VA eye examination, uncorrected distance vision 
was 20/400 on the right and 20/count fingers (CF) at 3 feet 
on the left.  Uncorrected near vision was 20/400 on the right 
and 20/CF at 3 feet on the left.  Best corrected distance and 
near vision was 20/200 on the right and 20/CF at 3 feet on 
the left.  Visual fields were full to confrontation 
bilaterally.  The pupils and irises were normal bilaterally, 
and the extraoccular muscles were intact bilaterally.  There 
was blepharitis bilaterally.  The conjunctiva were normal.  
The examiner diagnosed vision loss secondary to age-related 
maculopathy.

In December 2005, a VA examiner noted that it was unlikely 
that vision loss was due to conjunctivitis or to corneal 
foreign bodies.  

Bilateral chronic conjunctivitis

The veteran's service-connected bilateral chronic 
conjunctivitis has been rated 10 percent disabling by the RO 
under the provisions of Diagnostic Code 6018.  38 C.F.R. 
§ 4.84a.  

Conjunctivitis, other, chronic, is rated under Diagnostic 
Code 6018 as follows: Healed, if residuals, rate on 
residuals, if no residuals 0 percent; Active with objective 
symptoms 10 percent.  No higher rating is allowed under 
Diagnostic Code 6018.  

The current medical evidence is silent as to conjunctivitis.  
Indeed, on March 2005 VA eye examination, the conjunctiva 
were found to be normal.  The veteran is in receipt of the 
highest evaluation available under Diagnostic Code 6018, and 
an increased rating cannot be granted under its provisions.  
The Board need not determine whether any other potentially 
applicable diagnostic code would result in a rating in excess 
of 10 percent, as the veteran has no apparent active disorder 
of the conjunctiva and does not now suffer from 
conjunctivitis.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2006).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected bilateral chronic conjunctivitis has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Indeed, 
the conjunctiva are normal.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Bilateral defective vision secondary to corneal opacities

The veteran's service-connected bilateral defective vision 
secondary to corneal opacities has been rated zero percent 
disabling by the RO under the provisions of Diagnostic Code 
6099-6079.  38 C.F.R. §§ 4.20, 4.27, 4.84a.  

For service-connected bilateral loss of vision, with vision 
in one eye of 20/50, an evaluation of 10 percent requires 
vision in the other eye of 20/40.  Vision in one eye of 20/40 
and vision in the other eye of 20/40 warrants only a non- 
compensable (zero percent) evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

The Board observes that the veteran's bilateral vision 
appears to be worse than that contemplated by Diagnostic Code 
6079.  The veteran's current defective vision, however, 
appears to be the result of the aging process and not that of 
corneal opacities.  Indeed, in December 2005, it was noted 
that it was unlikely that vision loss was due to 
conjunctivitis or to corneal foreign bodies.  Thus, any 
worsening in the veteran's vision is not due to the service-
connected disability at issue herein, and an increased rating 
for the service-connected bilateral defective vision 
secondary to corneal opacities is denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected bilateral defective vision secondary to 
corneal opacities has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, supra; 
Shipwash, 8 Vet. App. at 227.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


